Title: To Thomas Jefferson from Elijah Griffiths, 14 November 1808
From: Griffiths, Elijah
To: Jefferson, Thomas


                  
                     Dear Sir/
                     Philadela. novembr 14. 1808
                  
                  You are acquainted with the result of our State election. Let me congratulate you on that result. It speaks the sentiments of this Commonwealth, on the Measures of the General Government.
                  A Stranger from reading our antirepublican newspapers, might have anticipated a different issue, but we are sound to the core. We believe the General Government has, by its measures, consulted our true interests, and we wished on the day of election, to express that sentiment in the strongest possible terms.
                  The issue of our Electoral Election will be highly republican. We have full confidence in Mr Madisons Abilities & integrity, & believe he will pursue that wise policy, which has thus far, preserved the Peace & property of the country.—
                  Believe me when I tell you how much satisfaction your public life has given to your friends, & the republicans generally in this quarter, and how much regret they feel at parting with your public services at this critical time.
                  I sincerely wish you that repose in retirement from official drugeries, which I am sure your public functions at present refuse you. You will carry with you the love & esteem of a vast majority of your country men, as well as the consciousness of having done every thing in your power, to serve your Country.
                  May God preserve your life & health Many years. Accept the salutations of your friend & very humble servt.
                  
                     Elijah Griffiths
                     
                  
               